EXAMINER’S AMENDMENT
[1]	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

[2]	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ronald Kolczynski (Reg. No. 57,177) on August 16, 2021.

The application has been amended as follows: 
[3]	On page 6 Claim 30, Line 1, please replace “30” with “33”. 
	On page 6 Claim 30, Line 1, please replace “32” with “claim 32”.
	On page 6 Claim 31, Line 1, please replace “31” with “34”.
	On page 6 Claim 32, Line 1, please replace “32” with “35”.

REASONS FOR ALLOWANCE
[4]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to coding and decoding a block of video data.

[5]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. 

 [6]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “encoding a block comprising at least two rectangular sub-blocks, using processing such that a transform that is not a power-of-two is not needed, wherein, said processing comprises: obtaining residuals for the block using interprediction; dividing said residuals for the block into at least two sub-blocks comprising at least one sub-block having a dimension that is not a power-of-two; replacing residuals for the at least one sub-block having a dimension that is not a power-of-two by zeros; transforming each remaining sub-block using power-of-two sized transforms to generate transform coefficients”.  This feature is not found or suggested in the prior art.

[7]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[8]	Claims 11 and 16-35 are allowed.

Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488